Citation Nr: 1539818	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-07 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy as secondary to diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues were previously remanded by the Board in May 2011, April 2013 and December 2014 for additional development.  In December 2014, the Board denied the Veteran's appeal for a higher evaluation for his diabetes mellitus.  The case has since returned to the Board.


FINDING OF FACT

The preponderance of the evidence indicates the Veteran has not had a peripheral neuropathy of the lower extremities at any time during the course of the appeal.


CONCLUSION OF LAW

Service connection for peripheral neuropathy of the lower extremities is not warranted.  38 U.S.C.A. § 1110, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Analysis

As noted above, the Board most recently remanded this claim in December 2014 for further development, specifically to provide adequate notice and obtain an appropriate addendum opinion regarding any neurological disability of the lower extremities.  Notice was provided in a January 2015 letter and an appropriate   VA addendum opinion was provided in February 2015.  The claim was readjudicated in an April 2015 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further development is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's duty to notify and assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

A January 2015 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also met its duty to assist the Veteran in the development of the claim.  VA treatment records and examination have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been obtained, to the extent possible.   Social Security Administration (SSA) records have been associated with the file.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran was provided VA examinations most recently in July 2013 with a VA opinion provided in February 2015.  The 2015 VA medical examiner considered the Veteran's complaints, service treatment records, post-service treatment records and provided an extensive rationale for the opinions provided.  Based on the foregoing, the examiner concluded that the Veteran's neurological condition of the bilateral lower extremities did not represent a generalized lower extremity peripheral neuropathy.  Therefore, as the opinions were based on a thorough examination, a review of the claims file, including the Veteran's statements, and provided a rationale for the opinion provided, the Board concludes that the opinion provided are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Regulations further provide, in pertinent part, that if a Veteran was exposed to certain herbicide agents (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. As the Veteran's claims do not involve such disabilities, further consideration of the implementation of the amended regulation is not required.

Under 38 U.S.C.A. § 1116(b), for any Veteran, who during active service served in the Republic of Vietnam during the Vietnam era or in Korea for time specified, the Secretary of VA has established a presumption of service connection for certain diseases, including acute or subacute peripheral neuropathy, if manifest to a compensable degree within one year after the date of exposure, even if there is no record of such disease during service.  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) and (Note 2). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  The Secretary of VA has excluded chronic peripheral neuropathy or delayed or persistent peripheral neuropathy from the list of diseases on the basis that there is inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and delayed or persistent peripheral neuropathy.  Notice, 75 Fed. Reg. 32540, 32548 (June 8, 2010).

As discussed in further detail below, the Veteran does not have a diagnosis of any type of peripheral neuropathy and no analysis is required regarding this presumption.

Peripheral neuropathy of the bilateral lower extremities

The Veteran asserts entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  Specifically, he contends condition onset while serving in Vietnam.  Alternatively, he asserts the condition is secondary to his service-connected diabetes mellitus.  

As an initial matter, the Board observes there is conflicting evidence regarding whether the Veteran has a peripheral neuropathy condition.  Thus, the Board must first address whether there is a current peripheral neuropathy condition.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 
 The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Prior to the appeal period, notable diagnoses and complaints include lumbar radiculitis, spondylosis at C5-C6, lumbar spondylosis, fibromyalgia diagnosed in approximately 1997, symptoms of restless leg and complaints of pain radiating down his legs.  See e.g., private treatment records dated December 16, 1997 (spondylosis at C5-C6 noted), July 29, 1998 (symptoms of restless leg noted), July 9, 1999 (diagnosis of fibromyalgia and complaints of leg pain noted), August 10, 1999 (diagnosis of lumbar radiculitis noted), September 17, 1999 (diagnosis of fibromyalgia noted), April 4, 2001 (imaging study dated March 29, 2001 showing lumbar spondylosis).  Although prior to the appeal period, private records do not indicate a diagnosis of peripheral neuropathy.  

VA treatment records reflect a diagnosis of peripheral neuropathy in addition to various diagnoses and complaints.  Notable diagnoses include restless leg syndrome, fibromyalgia, and new onset diabetes mellitus from 2004.  See May 10, 2004 VA treatment record.  A March 2, 2005 VA neurosurgery consultation noted the Veteran had complaints of pain in the low back which sometimes radiated to both sides.  Notably, it was stated the Veteran was "known" to have diabetic peripheral neuropathy.  At this time, the Veteran reported numbness in his fingers and toes.  He reported electrical studies but not since 2000.  Further, a July 7, 2005 VA treatment record reflects the Veteran had peripheral neuropathy which was "probably from diabetes mellitus."  As such, VA treatment records weigh in favor of a current peripheral neuropathy disability.  

Social Security Administration records reflect the Veteran has a primary diagnosis of degenerative disc disease and a secondary diagnosis of morbid obesity.  The date the disability began is indicated as May 8, 2002.  There is no indication of a peripheral neuropathy diagnosis.  

The Veteran was afforded a VA peripheral nerves examination in July 2006.  The diagnosis was peripheral neuropathy.  The etiology of problem was listed as diabetes mellitus type II, lower extremity laminectomy and morbid obesity.  There was no nerve dysfunction.  A medical opinion regarding whether the Veteran had current bilateral lower extremity peripheral neuropathy related to his service connected diabetes mellitus type II could not be resolved without mere speculation. The VA examiner noted that nerve conduction studies from July 2006 indicated general polyneuropathy without evidence of radiculopathy or myogenic abnormality, such as myopathy or myositis.  This was sometimes seen in diabetic patients.  The Veteran began having numbness in thighs first in 1999 with a diagnosis of diabetes mellitus in 2004.  Diabetes mellitus was well controlled on oral agents.  The Veteran had a diabetic eye evaluation in August 24, 2005 for diabetic retinopathy which was negative.  There was a normal foot examination with the exception of decreased pain sensation in L4 affected medial aspect of the bilateral ankles.  There was a history of lower extremity edema and evidence of venous stasis upon examination.  There was a history of a discectomy in 1999 which coincides with the onset of numbness in the lower extremities.  Thigh numbness, decreased pain sensation in medial ankles and paralysis was not consistent with diabetes mellitus neuropathy. 

In May 2011 Board found the VA examiner's opinion inconsistent because she noted at one point the etiology of peripheral neuropathy included type II diabetes but tended to specify factors in the conclusions as to why it might not be related to diabetes.  As such, a new VA peripheral nerves examination and opinion was requested.  

The Veteran was afforded a VA examination in June 2011.  The Veteran was diagnosed with lumbar stenosis, cervical spondylosis and bilateral ulnar entrapment.  Nerve conduction testing was conducted and noted to be abnormal.  It was noted the picture was most consistent with the Veteran's known lumbar spinal stenosis.  There was no clear evidence of a generalized peripheral neuropathy.  The conditions were not listed as a complication of diabetes because all three were prior to the diagnosis of diabetes and the conditions were not worsened or increased by the diabetes.  The VA examiner specifically opined that the Veteran did not have generalized peripheral neuropathy at the time of the examination, whether attributable to diabetes or some other cause.  The rationale was that his symptoms were explainable by his known lumbar stenosis, morbid obesity, ulnar entrapments and in the case of his thigh pain, meralgia paresthetica.  These conditions clearly began prior to the diagnosis of diabetes.

The Veteran was afforded a VA diabetes mellitus examination in August 2012.  The VA examiner specifically indicated that the Veteran did not have diabetic peripheral neuropathy as a complication of diabetes mellitus.  

In a VA diabetes mellitus disability benefits questionnaire signed January 7, 2013 the Veteran did not have any additional secondary diagnosis pertaining to diabetes mellitus indicated.  Again, the VA examiner indicated that the Veteran did not have diabetic peripheral neuropathy as a complication of diabetes mellitus. 

The Board found that although the most recent June 2011 VA examination  found there was no current diagnosis of peripheral neuropathy, the evidence of record failed to adequately resolve the issue of whether the Veteran, at any time pertinent to the appeal period had peripheral neuropathy due to or aggravated by service connected diabetes mellitus.  As such, in an April 2013 Remand, a VA medical opinion was requested.

In a July 2013 diabetes mellitus disability benefits questionnaire, the VA examiner specifically noted that the Veteran did not have diabetic neuropathy or retinopathy.  The VA examiner opined that the Veteran had not had diabetic neuropathy at any time and his diabetes mellitus was not aggravating his current complaints.  The rationale was that the Veteran had known lumbar back disease status post surgery and was on social security disability for this condition, his neck disease and his restless leg syndrome.  He did not have peripheral neuropathy per his last nerve conduction study.  His diabetes was well controlled and was not affecting his kidneys or eyes.  Diabetic retinopathy and nephropathy usually occurred at the same time as diabetic neuropathy.  

In a December 2014 Board Remand, another VA examination and opinion was requested to address whether the Veteran had a current diagnosis of peripheral neuropathy, whether any neurological disability in the lower extremities represented early onset peripheral neuropathy related to herbicide exposure and the likely etiology for any neurological disability of the lower extremities found that was not determined to be a diabetic neuropathy or an early onset peripheral neuropathy.

In a February 2015 VA examination, the VA examiner opined that he had reviewed the conflicting medical evidence.  The VA examiner noted the Veteran had lumbar radiculopathy due to disc prolapse for which he had lumbar surgery in September 1999.  He also had a diagnosis of lumbar stenosis with ankylosing vertebral hyperostosis present since at least March 2, 2006.  These were basically skeletal conditions with neurologic impacts and did not represent a generalized lower extremity peripheral neuropathy such as were caused by herbicide exposure, although they did cause neuropathic symptoms in the lower extremities.  The VA examiner further opined that the Veteran's neurological disabilities (lumbar radiculopathy and lumbar stenosis with ankylosing vertebral hyperostosis) did not represent early onset peripheral neuropathy.  The Veteran always had normal sensory nerves on electrodiagnostic studies which were usually the first to go in a generalized peripheral neuropathy.  His studies were entirely consistent with his known lumbar spinal stenosis.  The most likely etiology for the Veteran's current neurological disability was the Veteran's lumbar spinal stenosis.  

The Board affords the February 2015 opinion the greatest weight based on the examiner's review of the claim file, history from the Veteran, thorough examination, and well-reasoned medical opinion supported by medical principles.  Despite acknowledging the Veteran's previous diagnosis of generalized polyneuropathy, the examiner clearly opined that the Veteran's current lower extremity complaints were not due to a current diagnosis of peripheral neuropathy.  The examiner gave a detailed rationale for the negative findings citing to the Veteran's self-reported symptoms, electrical studies, nerve conduction studies, medical treatment records and further opined that the symptoms were manifestations of his current neurological disability of lumbar spinal stenosis.  The Board finds this opinion highly persuasive.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board has considered the several instances in VA treatment records where a diagnosis of peripheral neuropathy was noted and the 2006 VA examination which provided a diagnosis of peripheral neuropathy.  However, the Board does not afford the medical opinion the greatest weight as there was a conflicting rationale provided with the mere speculation conclusion, as detailed above.  Further, the VA treatment records do not provide any clear rationale for the diagnosis provided.  In addition, multiple VA examiners found the Veteran did not have peripheral neuropathy in June 2011, August 2012, January 2013, and July 2013.  Thus, this 2006 mere speculation opinion and VA treatment records are given less weight than the more current February 2015 VA addendum opinion with four supporting VA examinations.   

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of a peripheral neuropathy as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis involves an interpretation of symptoms and clinical and diagnostic tests which cannot be observed.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral lower extremity peripheral neuropathy.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In summary, the preponderance of the evidence in this case weighs against a finding of a current diagnosis of bilateral lower extremity peripheral neuropathy.  

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for peripheral neuropathy to include as secondary to diabetes mellitus is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


